*130On April 26, 2005, the defendant was sentenced to the following: Count I: Fifty (50) years in the Montana State Prison, for the offense of Sexual Intercourse Without Consent, a Felony; Count II: Fifty (50) years in the Montana State Prison, to run concurrent to Count I, for the offense of Aggravated Kidnapping, a Felony; and Count III: Twenty (20) years in the Montana State Prison, with Ten (10) years suspended, to run consecutively to Counts I and II. The defendant shall not be eligible for parole until completion of Phase I and II of the Sexual Offender Treatment Program, the chemical dependency treatment and the anger management treatment or for a period of Ten (10) years, whichever is longer. The Defendant shall be designated as a Level III sexual offender.
On November 14, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Margaret Borg. The state was represented by Fred Van Valkenberg.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 2005.
DATED this 22nd day of November, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal Spaulding.